DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-20 are pending in the application. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn due to amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lahti (US 2017/0136567) in view of Enyedy (US 2014/0263533)
As Per Claim 1, Lahti discloses a wire feeder for feeding an electrode wire from a wire source in a welding system [abstract], the wire feeder comprising:

 a controller [Fig. 4a, #406] to:
 receive a feedback signal corresponding to the contact force [Claim 1; “…a torque-managing device operatively coupled between the first motor and the drive roller assembly, wherein the torque-managing device receives the rotational force from the first motor…”]; 
command an actuator to adjust a contact force on the wire from the one or more drive rolls in response to the contact force falling outside a range of threshold contact force values [Claim 1; “…torque-managing device operatively coupled between the first motor and the drive roller assembly, wherein the torque-managing device receives the rotational force from the first motor and regulates the first torque to output a second torque to the drive roller assembly...” & Claim 3; “…the second torque is greater than a feed torque and less than a bird nest torque….”]
Lahti does not disclose command an actuator to change a position of a first drive roll of the one or more drive rolls relative to a second drive roll of the one or more driver rolls.
Enyedy, much like Lahti, pertains to a driver roll assembly. [abstract] 
Enyedy discloses an actuator [Fig. 2, #18] to change a position of a first drive roll [Fig. 2, #36] of the one or more drive rolls [Fig. 2, #36] relative to a second drive roll of the one or more driver rolls. [Par. 23; “the relative position of drive rolls 36 in one set, or pair, may be adjustable for use with wires 
Enyedy discloses the benefits of changing a position of a first drive roll in view of a second in that it enables the driver roll assembly to accommodate for different sizes of wires. [Par. 23]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the actuator as taught by Lahti in view of the actuator as taught by Enyedy to further include an actuator to change a position of a first drive roll of the one or more drive rolls relative to a second drive roll of the one or more driver rolls to accommodate different sizes of wires. [Par. 23]
As Per Claim 2, Lahti discloses all limitations of the invention except wherein the actuator  is configured to adjust the position of the first drive roll relative to the housing to adjust the contact force on the wire. 
Enyedy, much like Lahti, pertains to a driver roll assembly. [abstract] 
Enyedy discloses the actuator [Fig. 1, #18] is configured to adjust the position of the first drive roll [Fig. 2, #36] relative to the housing [Fig. 1, #11] to adjust the contact force on the wire. [Par. 23; “…the outer circumference of one drive roll 36 may be adjustable with respect to the outer circumference of an adjacent driver roll 36 for changing the distance…”]
Enyedy discloses the benefits of changing a position of a first drive roll in view of a second in that it enables the driver roll assembly to accommodate for different sizes of wires. [Par. 23]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the actuator as taught by Lahti in view of the actuator as taught by Enyedy to further include the actuator  is configured to adjust the position of the first drive roll relative to the housing to adjust the contact force on the wire to accommodate different sizes of wires. [Par. 23]
As Per Claim 4, Lahti discloses further comprising one or more sensors configured to monitor the contact force on the wire. [Par. 66; “…The control circuitry may be configured to monitor a detected the reference clearly discloses a controller configured to monitor said detected torque (contact force on the wire), and thus a sensor must be present to be able to send said detected torque to the controller]
As Per Claim 6, Lahti discloses wherein the one or more sensors is configured to generate the feedback signal based on the monitoring. [Par. 66; “…The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as determined by a received input command)…”; the reference clearly discloses a controller configured to monitor said detected torque (contact force on the wire), and thus a sensor must be present to be able to send said detected torque to the controller]
As Per Claim 7, Lahti discloses a drive roll motor to drive the one or more drive rolls [Claim 1; “…the drive roller assembly comprising a plurality of drive rollers to grip the electrode wire and to pull the electrode wire from an electrode wire source and to push the electrode wire toward a conduit; a first motor to generate a rotational force having a first torque…”], the drive roll motor being activated by a power output from a power source [Par. 7; “...Power can be applied to the wire at the feeder…”]
As Per Claim 8, Lahti discloses wherein the power source configured to transmit information corresponding to the power output to the controller as the feedback signal. [Par. 66; “…The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as determined by a received input command)….”]
As Per Claim 9, Lahti discloses wherein the drive roll motor adjusts the contact force on the wire from the drive rolls in response to a command from the controller based on the power output. [Par. 83; 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lahti (US 2017/0136567) in in view of Enyedy (US 2014/0263533) in further view of Huismann (US 2005/0189335)
As Per Claim 3, Lahti discloses all limitations of the invention except wherein the actuator is one of a stepper motor, a solenoid, or a piezo-electric device.
Huismann, much like Lahti, pertains to a method and apparatus for feeding wire. [abstract] 
Huismann discloses wherein the actuator is one of a stepper motor, a solenoid, or a piezo-electric device. [abstract; “…They preferably reversing the direction of the wire within one process cycle. The or more motors may be a stepper motor…”] 
Huismann discloses the benefits of the actuator being a stepper motor in that it adequately provides for short term advancing and retracting of the wire. [Par. 10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the ac the actuator is one of a stepper motor, a solenoid, or a piezo-electric device. tuator as taught by Lahti in view of the actuator as taught by Huismann to further include the actuator is one of a stepper motor, a solenoid, or a piezo-electric device to facilitate short term advancing and retracting of the welding wire. [Par. 10]
Claim(s) 5 and 10-17 rejected under 35 U.S.C. 103 as being unpatentable over Lahti (US 2017/0136567) in view of Enyedy (US 2014/0263533) in further view of Barhorst (US 2017/0165779)
As Per Claim 5, Lahti discloses all limitations of the invention except wherein the one or more sensors comprises one of a strain gauge or an optical sensor.
Barhorst, much like Lahti, pertains to a welding electrode feeder. [abstract]

Barhorst discloses the benefits of the optical sensor in that it is capable of accurately obtaining measuring qualities pertaining to the welding wire. [Par. 48] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensor as taught by Lahti in view of the sensor as taught by Barhost to further include wherein the one or more sensors comprises one of a strain gauge or an optical sensor to accurately obtain measuring qualities pertaining to the welding wire. [Par. 48]
As Per Claim 10, Lahti discloses a wire feeder for feeding an electrode wire from a wire source in a welding system [abstract], the wire feeder comprising: 
one or more drive rolls [Fig. 5a, #5a] to advance an electrode wire [Fig. 1c, #314] by contact force [Claim 1; “…a drive roller assembly, the drive roller assembly comprising a plurality of drive rollers to grip the electrode wire and to pull the electrode wire from an electrode wire source and to push the electrode wire toward a conduit…”], wherein the one or more drive rolls provide contract force through contact with the wire; [Claim 1; “…a first motor to generate a rotational force having a first torque; and a torque-managing device coupled to the first motor via a first drive shaft and to the driving gear via a second drive shaft, wherein the torque-managing device receives the rotational force from the first motor and regulates the first torque to output a second torque to the driving gear…”]; and
 one or more interfaces to receive information from or provide information to a controller [Par. 60; “…the control panel includes operator input or interface devices…”],
 the controller to: 
 the torque (contact force) of the wire driver assembly acts on the wire is directed related to the position(s) of the drive rolls (https://en.wikipedia.org/wiki/Torque; the position of the driver roll assembly must be known in order to obtain torque)]; 
compare the contact force to a range of threshold contact force values [Claim 1; “…torque-managing device operatively coupled between the first motor and the drive roller assembly, wherein the torque-managing device receives the rotational force from the first motor and regulates the first torque to output a second torque to the drive roller assembly...” & Claim 3; “…the second torque is greater than a feed torque and less than a bird nest torque….”]; and 
Lahti does not disclose provide an alert via the one or more interfaces in response to the contact force falling outside the range of threshold contact force values.
Barhorst, much like Lahti, pertains to a welding electrode feeder. [abstract]
Barhorst discloses provide an alert via the one or more interfaces in response to the contact force falling outside the range of threshold contact force values. [Par. 49; “…Thus, by determining the welding wire 42 feed rate at one location, and then comparing that feed rate to the feed rate at another point upstream or downstream, the system may determine whether wire slippage or wire slack is present in the system and accordingly adjust the settings of the system, send notifications to other components within the system, turn off one or more components within the system to remedy the problem, or alert the user (e.g., user-perceptible warning)….”]
Barhost discloses the benefits of providing the alert in that it aids in determining errors occurring in the welding wire operation. [Par. 49] 

As Per Claim 11, Lahti discloses all limitations of the invention except wherein the alert is one of an optical, and audible, or a haptic alert.
Barhorst, much like Lahti, pertains to a welding electrode feeder. [abstract]
Barhorst discloses the alert is one of an optical, and audible, or a haptic alert. [Par. 49; “…Thus, by determining the welding wire 42 feed rate at one location, and then comparing that feed rate to the feed rate at another point upstream or downstream, the system may determine whether wire slippage or wire slack is present in the system and accordingly adjust the settings of the system, send notifications to other components within the system, turn off one or more components within the system to remedy the problem, or alert the user (e.g., user-perceptible warning)….”; the alert to the user must be one of optical, audible or haptic, otherwise grabbing the attention of the user is virtually impossible.]
Barhost discloses the benefits of providing the alert in that it aids in determining errors occurring in the welding wire operation. [Par. 49] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the apparatus as taught by Lahti in view of the alerting system as taught by Barhost to further include the alert is one of an optical, and audible, or a haptic alert to aid in determining errors occurring in the welding wire operation. [Par. 49]
As Per Claim 12, Lahti discloses all limitations of the invention wherein the one or more interfaces receive information corresponding to one of a type or a diameter of the wire.

Barhorst discloses wherein the one or more interfaces receive information corresponding to one of a type or a diameter of the wire. [Par. 40; “…the control circuitry 32 may use readings from various sensors 50, 70, 72, 76 within the wire feeder 12 system, determine various metrics, and then pass those metrics on to interface circuitry 30 for communication to the rest of the welding system. The metrics may include the wire type, the chemical makeup of the wire, wire diameter, wire feed rates, and the like…”]
Barhorst discloses the benefits of the interface in that allows a user to conveniently select settings corresponding to the welding feeder. [Par. 26]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the apparatus as taught by Lahti in view of the interface as taught by Barhost to further include wherein the one or more interfaces receive information corresponding to one of a type or a diameter of the wire to allow a user to conveniently select settings corresponding to the welding feeder. [Par. 26]
As Per Claim 13, Lahti discloses wherein the one or more interfaces receive information from a user corresponding to an adjustment of the contact force on the wire. [Par. 83; “…with an operator input device (e.g., knob, dial, touch screen, etc.) that enables the operator to set the desired torque (or an acceptable range)…”]
As Per Claim 14, Lahti discloses wherein the controller generates a command for an actuator to adjust contact force on the wire from the one or more drive rolls in response to the received information. [Par. 66; “…The actuator 404 may be controlled based on a control signal from the control circuitry. The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an 
As Per Claim 15, Lahti discloses wherein a first drive roll the one or more drive rolls [Fig. 4d, #420] include a first contact area and a second contact area [Fig. 5a, #418; the examiner is interpreting the driving gears as being a first, second, third and fourth contact area], the first contact area to make contact with the wire when the first drive roll is in a first position within the wire feeder, and the second contact area to make contact with the wire when the first drive roll is in a second position within the wire feeder [Claim 16; “…the drive roller assembly comprising a driving gear and one or more driven gears, wherein said driving gear transfers rotational movement to said one or more driven gears, each of said one or more driven gears having a hub that is sized and shaped to secure a drive roll to grip the electrode wire and to pull the electrode wire from an electrode wire source toward a conduit...”; the examiner is interpreting the first and second position of the first and second contact area between the driver rolls and the electrode wire as being the first position, in which the wire is being gripped, and the second in which the wire is being pulled.]
As Per Claim 16, Lahti discloses wherein the first drive roll is configured for a user to manually change a position of the first drive roll such that contact between the first drive roll and the wire changes from the first contact area to the second contact area. [Par. 83; “…the welding equipment's 110 control circuitry (such as those used to control the wire feeder motors) may be coupled with the torque-managing device (e.g., the slip clutch) and configured to monitor and adjust the torque (e.g., in real time). For example, the metalworking apparatus 110 or the wire feeder assembly 302 may be provided with an operator input device (e.g., knob, dial, touch screen, etc.) that enables the operator to set the desired torque (or an acceptable range)…”]
As Per Claim 17, Lahti discloses further comprising an actuator [Fig. 4d, #404], wherein the actuator is configured to adjust a position of the first drive roll [Fig. 4d, #402] to change contact with the the reference clearly discloses that the actuator engages in a push-pull (first and second position)]
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahti (US 2017/0136567) in view of Enyedy (US 2014/0263533)  in further view of Hsu (US 2017/0189982)
As Per Claim 18, Lahti discloses a wire feeder system for feeding an electrode wire from a wire source to a welding torch along a wire path [abstract], the system comprising: 
a first pair of drive rolls [refer to annotated Fig. 1, #5a] disposed along the wire path closer to the wire source [Fig. 3b, #304]  than to the welding torch [Fig. 4b, #314]; 
a second pair of drive rolls [refer to annotated Fig. 1, #5b below] disposed along the wire path closer to the welding torch [Fig. 3b, #314] than to the wire source [Fig. 3b, #304];

    PNG
    media_image1.png
    1208
    1432
    media_image1.png
    Greyscale

 one or more sensors configured to monitor a contact force on the wire from one of the first or second pairs of drive rolls [Par. 66; “…The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as determined by a received input command)…”; the reference clearly discloses a controller configured to monitor said detected torque (contact force on the wire), and thus a sensor must be present to be able to send said detected torque to the controller]; and
 a controller to: 
receive a feedback signal corresponding to the contact force on the wire from one of the first or second pairs of drive rolls [Par. 66; “…The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as the reference clearly discloses a controller configured to monitor said detected torque (contact force on the wire), and thus a sensor must be present to be able to send said detected torque to the controller];
 command a first actuator [Fig. 4a, #404] to adjust a contact force on the wire from the first pair of drive rolls in response to the contact force at the first pair of drive rolls falling outside a first range of threshold contact force values [Par. 66; “…The actuator 404 may be controlled based on a control signal from the control circuitry. The control circuitry may be configured to monitor a detected current, torque, and/or speed and to alter one or more control parameters of the actuator 404 (e.g., speed/torque) to maintain an operating speed of the wire electrode 314 at a substantially fixed value (as determined by a received input command)….”] 
Lahti does not disclose command an actuator to change a position of a first drive roll of the one or more drive rolls relative to a second drive roll of the one or more driver rolls; and
commanding a second actuator to adjust a contact force on the wire from the second pair of drive rolls in response to the contact force at the second pair of drive rolls falling outside a second range of threshold contact force values.
Enyedy, much like Lahti, pertains to a driver roll assembly. [abstract] 
Enyedy discloses an actuator [Fig. 2, #18] to change a position of a first drive roll [Fig. 2, #36] of the one or more drive rolls [Fig. 2, #36] relative to a second drive roll of the one or more driver rolls. [Par. 23; “…the outer circumference of one drive roll 36 may be adjustable with respect to the outer circumference of an adjacent driver roll 36 for changing the distance…”]
Enyedy discloses the benefits of changing a position of a first drive roll in view of a second in that it enables the driver roll assembly to accommodate for different sizes of wires. [Par. 23]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the actuator as taught by Lahti in view of the actuator as taught by Enyedy to further 
Neither Enyedy nor Lahti disclose commanding a second actuator to adjust a contact force on the wire from the second pair of drive rolls in response to the contact force at the second pair of drive rolls falling outside a second range of threshold contact force values.
Hsu, much like Lahti and Enyedy, pertains to a welding wire feed mechanism. [abstract] 
Hsu discloses a second actuator to adjust a contact force on the wire from the second pair of drive rolls in response to the contact force at the second pair of drive rolls falling outside a second range of threshold contact force values. [Par. 44; “…a second actuator 114, such as a piezoelectric member, shape memory alloy, or solenoid piston, may push the wire liner 106 laterally, as illustrated by arrows 110, from one side of the cavity 108 to the other, thus lifting the welding wire 42 off the workpiece 18 to draw an arc at a controlled, relatively low current level (e.g., between 15-20 amps, between 10-25 amps, less than 30 amps, less than 40 amps, or less than 50 amps, in certain embodiments). Then, the relatively low current level may be ramped up by the power supply 10 to a relative high current level (e.g., greater than 60 amps, greater than 70 amps, greater than 80 amps, greater than 90 amps, greater than 100 amps, or even greater, in certain embodiments) while the wire feed speed of the welding wire is gradually increased (e.g., by the actuators 112, 114)….”]
Hsu discloses the benefits of the second actuator in that it effectively engages/disengages the welding wire. [Par. 6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the apparatus as taught by Lahti and Enyedy in view of the actuator as taught by Hsu to further include the control to command a second actuator to adjust a contact force on the wire from the second pair of drive rolls in response to the contact force at the second pair of drive rolls falling outside a second range of threshold contact force values to effectively engage/disengage the welding wire. [par. 6]
As Per Claim 19, Lahti discloses wherein the first actuator is configured to adjust a position of one or more of the first and second pair of drive rolls to adjust the contact force on the wire. [Par. 64; “…an actuator 404, a drive roller assembly 402 having one or more drive rollers, and so forth. The wire feeder assembly 302 is configured to cooperate to unspool the wire electrode 314 from the wire spool 304 in a desired manner as appropriate for the given welding operation….”]
Lahti does not disclose an actuator for increasing or decreasing a distance between drive rolls through which the wire is fed to; and 
a second actuator.
Enyedy, much like Lahti, pertains to a driver roll assembly. [abstract] 
Enyedy discloses an actuator [Fig. 2, #18] to increase or decrease a distance between drive rolls [Fig. 2, #36] through which the wire [Fig. 2, #13] is fed. [Par. 23; “…the outer circumference of one drive roll 36 may be adjustable with respect to the outer circumference of an adjacent driver roll 36 for changing the distance…”]
Enyedy discloses the benefits of changing a position of a first drive roll in view of a second in that it enables the driver roll assembly to accommodate for different sizes of wires. [Par. 23]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the actuator as taught by Lahti in view of the actuator as taught by Enyedy to further include an actuator to increasing or decreasing a distance between drive rolls through which the wire is fed to for accommodating for different sizes of wire. [Par. 23]
Neither Lahti nor Enyedy disclose a second actuator. 
Hsu, much like Lahti and Enyedy, pertains to a welding wire feed mechanism. [abstract] 
Hsu discloses a second actuator. [Par. 44; “…a second actuator 114, such as a piezoelectric member, shape memory alloy, or solenoid piston, may push the wire liner 106 laterally, as illustrated by 
Hsu discloses the benefits of the second actuator in that it effectively engages/disengages the welding wire. [Par. 6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the apparatus as taught by Lahti and Enyedy in view of the actuator as taught by Hsu to further include a second actuator to effectively engages/disengages the welding wire. [Par. 6]
As Per Claim 20, Lahti discloses all limitations of the invention except wherein the first and second actuator is one of a stepper motor, a solenoid, or a piezo-electric device.
Hsu, much like Lahti, pertains to a welding wire feed mechanism. [abstract] 
Hsu discloses  wherein the actuator is one of a stepper motor, a solenoid, or a piezo-electric device. [Par. 44; “…a second actuator 114, such as a piezoelectric member, shape memory alloy, or solenoid piston, may push the wire liner 106 laterally, as illustrated by arrows 110, from one side of the cavity 108 to the other, thus lifting the welding wire 42 off the workpiece 18 to draw an arc at a controlled….”]
Hsu discloses the benefits of the second actuator in that it effectively engages/disengages the welding wire. [Par. 6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the apparatus as taught by Lahti in view of the actuator as taught by Hsu to further include the first and second actuator is one of a stepper motor, a solenoid, or a piezo-electric device to effectively engages/disengages the welding wire. [Par. 6]
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn in light of amendments made to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHM can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761              

                                                                                                                                                                                                         /ERIN E MCGRATH/  Primary Examiner, Art Unit 3761